EXHIBIT 10.6

 

PEOPLESBANK, A CODORUS VALLEY COMPANY
SALARY CONTINUATION AGREEMENT



THIS AGREEMENT is made this 1st day of October, 1998, by and between
PEOPLESBANK, A CODORUS VALLEY COMPANY, a Pennsylvania state bank located in
York, Pennsylvania (the “Company”) and a wholly owned subsidiary of Codorus
Valley Bancorp, Inc. (The “Corporation”) and LARRY J. MILLER (the “Executive”).



INTRODUCTION


To encourage the Executive to remain an employee of the Company, the Company is
willing to provide salary continuation benefits to the Executive. The Company
will pay the benefits from its general assets.



AGREEMENT


The Executive and the Company agree as follows:


Article 1
Definitions


1.1      Definitions. Whenever used in this Agreement, the following words and
phrases shall have the meanings specified:


1.1.1“Change of Control,” shall mean: A change in control of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A and any successor rule or regulation promulgated under the
Securities Exchange Act of 1934 (the “Exchange Act”); provided that, without
limitation, such a change in control shall be deemed to have occurred if (a) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than the Corporation or any “person” who on the date hereof is a director
or officer of the Corporation is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Corporation representing twenty-five percent (25%) or more of the combined
voting power of the Corporation’s then outstanding securities, or (b) during any
period of two consecutive years during the term of this Agreement, individuals
who at the beginning of such period constitute the Board of Directors of the
Bank or Corporation cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were
 

 

 

 

 
directors at the beginning of the period, or (c) the sale or transfer of all or
substantially all of the Company or Corporation’s assets.


1.1.2     “Date of Change of Control” means any of the following:


(a)     the first date on which a single person and/or entity, or group of
affiliated persons and/or entities, acquire the beneficial ownership of
twenty-five percent (25%) or more of the Company’s voting securities; or


(b)        the date of the transfer of all or substantially all of the Company
or Corporation’s assets; or


(c)        the date on which a merger, consolidation or combination is
consummated, as applicable; or


(d)     the date on which individuals who formerly constituted a majority of the
Incumbent Board of Directors of the Bank ceased to be a majority thereof. For
these purposes, “Incumbent Board” means the members of the Board of Directors of
the Company on the effective date of the Plan, provided that any person becoming
a member of the Board of Directors subsequent to such effective date, whose
election was approved by a vote of at least three-quarters of the members of the
Board of Directors comprising the Incumbent Board, or whose nomination for
election by members or stockholders was approved by the same nominating
committee serving under an Incumbent Board, shall be considered as though he
were a member of the Incumbent Board.


1.1.3 “Code” means the Internal Revenue Code of 1986, as amended.


1.1.4 “Disability” means, if the Executive is covered by a Company sponsored
disability policy, total disability as defined in such policy without regard to
any waiting period. If the Executive is not covered by such a policy, Disability
means the Executive suffering a sickness, accident or injury which, in the
judgment of a physician satisfactory to the Company, prevents the Executive from
performing substantially all of the Executive’s normal duties for the Company.
As a condition to any benefits, the Company may require the Executive to submit
to such physical or mental evaluations and tests as the Company’s Board of
Directors deems appropriate.


1.1.5“Early Termination” means the Termination of Employment before Normal
Retirement Age for reasons other than death, Disability, Termination for Cause
or following a Change of Control.


1.1.6 “Early Termination Date” means the month, day and year in which Early
Termination occurs.
 

 

 

 

 
1.1.7“Normal Retirement Age” means the Executive’s 60th birthday.


1.1.8“Normal Retirement Date” means the later of the Normal Retirement Age or
Termination of Employment.


1.1.9     “Plan Year” means a twelve-month period commencing on October 1st and
ending on September 30th of each year. The initial Plan Year shall commence on
the effective date of this Agreement.


1.1.10   “Termination for Cause” See Section 5.2.


1.1.11   “Termination of Employment” means that the Executive ceases to be
employed by the Company for any reason whatsoever other than by reason of a
leave of absence which is approved by the Company. For purposes of this
Agreement, if there is a dispute over the employment status of the Executive or
the date of the Executive’s Termination of Employment, the Company shall have
the sole and absolute right to decide the dispute.


Article 2
Lifetime Benefits


2.1 Normal Retirement Benefit. Upon Termination of Employment on or after the
Normal Retirement Age for reasons other than death, the Company shall pay to the
Executive the benefit described in this Section 2.1 in lieu of any other benefit
under this Agreement.


2.1.1    Amount of Benefit. The annual benefit under this Section 2.1 is
$100,000 (One Hundred Thousand Dollars and no/100). The Company’s Board of
Directors, in its sole discretion, may increase the annual benefit under this
Section 2.1.1; however, any increase shall require the recalculation of Schedule
A.


2.1.2   Payment of Benefit. The Company shall pay the annual benefit to the
Executive in 12 equal monthly installments payable on the first day of each
month commencing with the month following the Executive’s Normal Retirement Date
and continuing for 239 additional months.


2.1.3     Benefit Increases. Commencing on the first anniversary of the first
benefit payment, and continuing on each subsequent anniversary, the Company’s
Board of Directors, in its sole discretion, may increase the benefit.
 

 

 

 

 
2.2      Early Termination Benefit. Upon Early Termination, the Company shall
pay to the Executive the benefit described in this Section 2.2 in lieu of any
other benefit under this Agreement.


2.2.1      Amount of Benefit. The benefit under this Section 2.2 is the Early
Termination Annual Benefit amount set forth in Schedule A for the Plan Year
ending immediately prior to the Early Termination Date. However, any increase in
the annual benefit under Section 2.1.1 shall require the recalculation of the
Early Termination benefit on Schedule A. The Early Termination Annual Benefit
amount is determined by calculating a fixed annuity which is payable in 240
equal monthly installments, crediting interest on the unpaid balance of the
Accrual Balance at an annual rate of 8.0%, compounded monthly.


2.2.2      Payment of Benefit. The Company shall pay the annual benefit to the
Executive in 12 equal monthly installments payable on the first day of each
month commencing with the month following the Normal Retirement Age and
continuing for 239 additional months.


2.2.3      Benefit Increases. Benefit payments may be increased as provided in
Section 2.1.3.


2.3      Disability Benefit. If the Executive terminates employment due to
Disability prior to Normal Retirement Age, the Company shall pay to the
Executive the benefit described in this Section 2.3 in lieu of any other benefit
under this Agreement, provided however, in the event the Company determines (1)
the Executive could have been Terminated for Cause as provided in Section 5.2
for conduct or omissions occurring during the term of employment or (2) the
Executive has violated the restrictive covenant set forth in Section 5.3, the
Company shall have no obligation to make future payments as of the date of the
Company’s determination.


2.3.1 Amount of Benefit. The benefit under this Section 2.3 is the Disability
Annual Benefit amount set forth in Schedule A for the Plan Year ending
immediately prior to the date in which the Termination of Employment occurs.
However, any increase in the annual benefit under Section 2.1.1 would require
the recalculation of the Disability benefit on Schedule A. The Disability Annual
Benefit amount is determined by calculating a fixed annuity which is payable in
240 equal monthly installments, crediting interest on the unpaid balance of the
Accrual Balance at an annual rate of 8.0%, compounded monthly.


2.3.2      Payment of Benefit. The Company shall pay the annual benefit amount
to the Executive in 12 equal monthly installments payable on the first day of
each month commencing with the month following the Termination of Employment and
continuing for 239 additional months.


2.3.3      Benefit Increases. Benefit payments may be increased as provided in
Section 2.1.3.
 

 

 

 

 
2.4 Change of Control Benefit. Following the Date of a Change of Control, the
Executive shall be entitled to the benefit described in this Section 2.4 in lieu
of any other benefit under this Agreement.
 
2.4.1      Amount of Benefit. The annual benefit under this Section 2.4 is the
Normal Retirement Benefit amount described in Section 2.1.1.
 
2.4.2      Payment of Benefit. The Company shall pay the annual benefit amount
to the Executive in 12 equal monthly installments payable on the first day of
each month commencing with the month following the Executive’s Normal Retirement
Date and continuing for 239 additional months.


2.4.3      Benefit Increases. Benefit payments may be increased as provided in
Section 2.1.3.



Article 3
Death Benefits


3.1      Death During Active Service. If the Executive dies while in the active
service of the Company, the Company shall pay to the Executive’s beneficiary the
benefit described in this Section 3.1. This benefit shall be paid in lieu of the
Lifetime Benefits of Article 2.


3.1.1 Amount of Benefit. The annual benefit under this Section 3.1 is the Normal
Retirement Benefit amount described in Section 2.1.1.


3.1.2 Payment of Benefit. The Company shall pay the annual benefit to the
beneficiary in 12 equal monthly installments payable on the first day of each
month commencing with the month following the Executive’s death and continuing
for 239 additional months.


3.2      Death During Benefit Period. If the Executive dies after the benefit
payments have commenced under this Agreement but before receiving all such
payments, the Company shall pay the remaining benefits to the Executive’s
beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.


3.3      Death After Termination of Employment But Before Benefit Payments
Commence. If the Executive is entitled to benefit payments under this Agreement,
but dies prior to the commencement of said benefit payments, the Company shall
pay the benefit payments to the Executive’s beneficiary that the Executive was
entitled to prior to death except that the benefit payments shall commence on
the first day of the month following the date of the Executive’s death.
 

 

 

 

 
Article 4
Beneficiaries


4.1      Beneficiary Designations. The Executive shall designate a beneficiary
by filing a written designation with the Company. The Executive may revoke or
modify the designation at any time by filing a new designation. However,
designations will only be effective if signed by the Executive and accepted by
the Company during the Executive’s lifetime. The Executive’s beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Executive, or if the Executive names a spouse as beneficiary and the
marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive’s estate.
 
4.2      Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Company may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incapacitated
person or incapable person. The Company may require proof of incapacity,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Company from all
liability with respect to such benefit.


Article 5
General Limitations


5.1      Excess Parachute Payment. Notwithstanding any provision of this
Agreement to the contrary, the Company shall not pay any benefit under this
Agreement to the extent the benefit would be a prohibited golden parachute
payment pursuant to 12 C.F.R. §359.2 and for which the appropriate federal
banking agency has not given written consent to pay pursuant to 12 C.F.R.
§359.4.


5.2      Termination for Cause. Notwithstanding any provision of this Agreement
to the contrary, the Company shall not pay any benefit under this Agreement if
the Company terminates the Executive’s employment for:


(a)     Gross negligence or gross neglect of duties;


(b)     Commission of a felony or of a gross misdemeanor involving moral
turpitude; or


(c)         Fraud, disloyalty, dishonesty or willful violation of any
significant law or significant Company policy committed in connection with the
Executive’s employment and resulting in a material adverse effect on the
Company.
 

 

 

 

 

  5.2.1 Removal. Notwithstanding any provision of this Agreement to the
contrary, the Company shall not pay any benefit under this Agreement if the
Executive is subject to a final removal or prohibition order issued by an
appropriate federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act or by the Pennsylvania Department of Banking pursuant to
state law.

 
5.3      Competition After Termination of Employment. No benefits shall be
payable if the Executive, without the prior written consent of the Company,
violates the following described restrictive covenants.
 

  5.3.1 Non-compete Provision. The Executive shall not, for a period of three
(3) years after termination either directly or indirectly, either as an
individual or as a proprietor, stockholder, partner, officer, director,
employee, agent, consultant or independent contractor of any individual,
partnership, corporation or other entity (excluding an ownership interest of one
percent (1%) or less in the stock of a publicly traded company):

 

 
(i)
become employed by, participate in, or be connected in any manner with the
ownership, management, operation or control of any bank, savings and loan or
other similar financial institution if the Executive’s responsibilities will
include providing banking or other financial services in York County or within
fifty (50) mile of any office maintained by the Company as of the date of the
termination of the Executive’s employment or if the Executive regularly conducts
business in or from an office or branch in York County or any other county or
city in which the Company has an office or branch as of the date of the
termination of the Executive’s employment; or

 

  (ii)
participate in any way in hiring or otherwise engaging, or assisting any other
person or entity in hiring or otherwise engaging, on a temporary, part-time or
permanent basis, any individual who was employed by the Company during the three
(3) year period immediately prior to the termination of the Executive’s
employment; or

 
 
(iii)
assist, advise, or serve in any capacity, representative or otherwise, any third
party in any action against the Company or transaction involving the Company; or

 
 
(iv)
sell, offer to sell, provide banking or other financial services, assist any
other person in selling or providing banking or other financial services, or
solicit or otherwise compete for, either directly or indirectly, any orders,
contract, or accounts for services of a kind or nature like or substantially
similar to the




 

 

 


services performed or products sold by the Company (the preceding hereinafter
referred to as “Services”), to or from any person or entity from whom the
Executive or the Company provided banking or other financial services, sold,
offered to sell or solicited orders, contracts or accounts for Services during
the three (3) year period immediately prior to the termination of the
Executive’s employment; or
 
 
(v)
divulge, disclose, or communicate to others in any manner whatsoever, any
confidential information of the Company, including, but not limited to, the
names and addresses of customers of the Company, as they may have existed from
time to time or of any of the Company’s prospective customers, work performed or
services rendered for any customer, any method and/or procedures relating to
projects or other work developed for the Company, earnings or other information
concerning the Company. The restrictions contained in this subparagraph (v)
apply to all information regarding the Company, regardless of the source who
provided or compiled such information. Notwithstanding anything to the contrary,
the terms of this subparagraph (v) shall not be limited to the three (3) year
restriction set forth above and all information referred to herein shall not be
disclosed unless and until it becomes known to the general public from sources
other than the Executive.

 

  5.3.2
Judicial Remedies. In the event of a breach or threatened breach by the
Executive of any provision of these restrictions, the Executive recognizes the
substantial and immediate harm that a breach or threatened breach will impose
upon the Company, and further recognizes that in such event monetary damages may
be inadequate to fully protect the Company. Accordingly, in the event of a
breach or threatened breach of this Agreement, the Executive consents to the
Company’s entitlement to such ex parte, preliminary, interlocutory, temporary or
permanent injunctive, or any other equitable relief, protecting and fully
enforcing the Company’s rights hereunder and preventing the Executive from
further breaching any of his obligations set forth herein. The Executive
expressly waives any requirement, based on any statute, rule of procedure, or
other source, that the Company post a bond as a condition of obtaining any of
the above-described remedies. Nothing herein shall be construed as prohibiting
the Company from pursuing any other remedies available to the Company at law or
in equity for such breach or threatened breach, including the recovery of
damages from the Executive. The Executive expressly acknowledges and agrees
that: (i) the restrictions set forth in Section 5.3.1 are reasonable, in terms
of scope, duration, geographic area, and otherwise, (ii) the protections
afforded the Company in Section 5.3.1 are necessary to protect its legitimate
business interest, (iii) the restrictions set forth in Section 5.3.1 will not be
materially adverse to the

 

 

 

 

 
Executive’s employment with the Company, and (iv) his agreement to observe such
restrictions forms a material part of the consideration for this Agreement.
 

  5.3.3
Overbreadth of Restrictive Covenant. It is the intention of the parties that if
any restrictive covenant in this Agreement is determined by a court of competent
jurisdiction to be overly broad, then the court should enforce such restrictive
covenant to the maximum extent permitted under the law as to area, breadth and
duration.

 
Article 6
Claims and Review Procedures


6.1  Claims Procedure. The Company shall notify any person or entity that makes
a claim against the Agreement (the “Claimant”) in writing, within ninety (90)
days of Claimant’s written application for benefits, of his or her eligibility
or noneligibility for benefits under the Agreement. If the Company determines
that the Claimant is not eligible for benefits or full benefits, the notice
shall set forth (1) the specific reasons for such denial, (2) a specific
reference to the provisions of the Agreement on which the denial is based, (3) a
description of any additional information or material necessary for the Claimant
to perfect his or her claim, and a description of why it is needed, and (4) an
explanation of the Agreement’s claims review procedure and other appropriate
information as to the steps to be taken if the Claimant wishes to have the claim
reviewed. If the Company determines that there are special circumstances
requiring additional time to make a decision, the Company shall notify the
Claimant of the special circumstances and the date by which a decision is
expected to be made, and may extend the time for up to an additional ninety-day
period.


6.2  Review Procedure. If the Claimant is determined by the Company not to be
eligible for benefits, or if the Claimant believes that he or she is entitled to
greater or different benefits, the Claimant shall have the opportunity to have
such claim reviewed by the Company by filing a petition for review with the
Company within sixty (60) days after receipt of the notice issued by the
Company. Said petition shall state the specific reasons which the Claimant
believes entitle him or her to benefits or to greater or different benefits.
Within sixty (60) days after receipt by the Company of the petition, the Company
shall afford the Claimant (and counsel, if any) an opportunity to present his or
her position to the Company orally or in writing, and the Claimant (or counsel)
shall have the right to review the pertinent documents. The Company shall notify
the Claimant of its decision in writing within the sixty-day period, stating
specifically the basis of its decision, written in a manner calculated to be
understood by the Claimant and the specific provisions of the Agreement on which
the decision is based. If, because of the need for a hearing, the sixty-day
period is not sufficient, the decision may be deferred for up to another
sixty-day period at the election of the Company, but notice of this deferral
shall be given to the Claimant.



 

 

 

 
Article 7
Amendments and Termination


This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive.
 
Article 8
Miscellaneous


8.1  Binding Effect. This Agreement shall bind the Executive and the Company,
and their beneficiaries, survivors, executors, successors, administrators and
transferees.


8.2       No Guarantee of Employment. This Agreement is not an employment policy
or contract. It does not give the Executive the right to remain an employee of
the Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.


8.3       Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.


8.4       Reorganization. The Company shall not merge or consolidate into or
with another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term “Company” as
used in this Agreement shall be deemed to refer to the successor or survivor
company.


8.5       Tax Withholding. The Company shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.


8.6       Applicable Law. The Agreement and all rights hereunder shall be
governed by the laws of the Commonwealth of Pennsylvania, except to the extent
preempted by the laws of the United States of America.


8.7    Unfunded Arrangement. The Executive and beneficiary are general unsecured
creditors of the Company for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Company to pay such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the
Company to which the Executive and beneficiary have no preferred or secured
claim.


8.8       Recovery of Estate Taxes. If the Executive’s gross estate for federal
estate tax purposes includes any amount determined by reference to and on
account of this Agreement, and if the
 

 

 

 

 
beneficiary is other than the Executive’s estate, then the Executive’s estate
shall be entitled to recover from the beneficiary receiving such benefit under
the terms of the Agreement, an amount by which the total estate tax due by the
Executive’s estate, exceeds the total estate tax which would have been payable
if the value of such benefit had not been included in the Executive’s gross
estate. If there is more than one person receiving such benefit, the right of
recovery shall be against each such person. In the event the beneficiary has a
liability hereunder, the beneficiary may petition the Company for a lump sum
payment in an amount not to exceed the beneficiary’s liability hereunder.


8.9    Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.


8.10    Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:


8.10.1      Interpreting the provisions of the Agreement;


8.10.2      Establishing and revising the method of accounting for the
Agreement;


8.10.3      Maintaining a record of benefit payments; and


8.10.4      Establishing rules and prescribing any forms necessary or desirable
to administer the Agreement.


8.11    Named Fiduciary. For purposes of the Employee Retirement Income Security
Act of 1974, if applicable, the Company shall be the named fiduciary and plan
administrator under the Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.



IN WITNESS WHEREOF, the Executive and a duly authorized Company officer have
signed this Agreement.

              EXECUTIVE:   COMPANY:             PEOPLESBANK, A CODORUS VALLEY
CO.         /s/ Larry J. Miller      By: /s/ Barry A. Keller   Larry J. Miller  
  Barry A. Keller             Title:  Chairman of the Board of Directors  

 

 

 

 

 
BENEFICIARY DESIGNATION


PEOPLESBANK, A CODORUS VALLEY COMPANY
 SALARY CONTINUATION AGREEMENT


Larry J. Miller
 
I designate the following as beneficiary of any death benefits under this Salary
Continuation Agreement:
 
Primary:
   

 
Contingent:
   

 
Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.


I understand that I may change these beneficiary designations by filing a new
written designation with the Company. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.
 

Signature:  /s/ Larry J. Miller  

 

Date:  October 1, 1998  

 
Accepted by the Company this 1st day of October, 1998.
 

By:   /s/ Barry A. Keller     Barry A. Keller  

 

Title: 
 Chairman of the Board of Directors
 

 

 

 

 



Peoplesbank, A Codorus Valley Company
Larry J. Miller
Salary Continuation Plan – Schedule A




           
Early
     
Early
     
Disability
             
Termination
 
Vested
 
Termination
 
Change of Control
 
Annual Benefit
 
Plan
 
Benefit
 
Accrual
 
Vesting
 
Accrual
 
Annual Benefit
 
Annual Benefit
 
Payable
 
Year
 
Level
 
Balance
 
Schedule
 
Balance
 
Payable at 60
 
Payable at 60
 
Immediately
 
1
 
100,000
 
45,448
 
100.00%
 
45,448
 
11,876
 
100,000
 
4,562
 
2
 
100,000
 
94,668
 
100.00%
 
94,668
 
22,842
 
100,000
 
9,502
 
3
 
100,000
 
147,974
 
100.00%
 
147,974
 
32,967
 
100,000
 
14,853
 
4
 
100,000
 
205,703
 
100.00%
 
205,703
 
42,317
 
100,000
 
20,647
 
5
 
100,000
 
268,225
 
100.00%
 
268,225
 
50,950
 
100,000
 
26,922
 
6
 
100,000
 
335,935
 
100.00%
 
335,935
 
58,921
 
100,000
 
33,719
 
7
 
100,000
 
409,265
 
100.00%
 
409,265
 
66,281
 
100,000
 
41,079
 
8
 
100,000
 
488,682
 
100.00%
 
488,682
 
73,078
 
100,000
 
49,050
 
9
 
100,000
 
574,691
 
100.00%
 
574,691
 
79,353
 
100,000
 
57,683
 
10
 
100,000
 
667,838
 
100.00%
 
667,838
 
85,147
 
100,000
 
67,033
 
11
 
100,000
 
768,716
 
100.00%
 
768,716
 
90,498
 
100,000
 
77,158
 
12
 
100,000
 
877,967
 
100.00%
 
877,967
 
95,438
 
100,000
 
88,124
 
13
 
100,000
 
996,286
 
100.00%
 
996,286
 
100,000
 
100,000
 
100,000
 

 

 

 